Exhibit 10.6

PATENT RIGHTS AND RELATED ASSETS PURCHASE AGREEMENT

THIS PATENT RIGHTS AND RELATED ASSETS PURCHASE AGREEMENT (this “Agreement”),
dated as of January 25th, 2007, is by and between VIA PHARMACEUTICALS, INC., a
Delaware corporation having an address of 750 Battery St., Suite 330, San
Francisco, California 94111 (the “Acquirer”), and NEURO3D, S.A., a French
corporation having an address of 130 rue de la Mer Rouge, F-68200, Mulhouse,
France (the “Company”). The Acquirer and the Company are sometimes referred to
herein individually as a “Party” and collectively as the “Parties.” Certain
other terms are used herein as defined below in Section 1 or elsewhere in this
Agreement.

Recitals

WHEREAS, the Company desires to provide for the sale of patent rights and
related assets related to the Company’s small molecule phosphodiesterase program
to the Acquirer, and the Acquirer desires to acquire such patent rights and
related assets from the Company, on the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, in consideration of the premises and of the representations,
warranties, covenants and agreements herein contained, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto, intending to be
legally bound, hereby agree as follows:

 

1. DEFINITIONS. For purposes of this Agreement:

“Acquired Assets” means all of the Company’s right, title, and interest in and
to all assets used or held for use in connection with the Company’s
phosphodiesterase program, consisting of the following assets: (a) all patents,
patent applications and patent registrations (including, without limitation, the
Patents), Improvements, modifications, Know-How, trade secrets, developments,
inventions (whether patentable or not), invention disclosures, technology,
technical data, specifications, drawings, designs, regulatory
filings/approvals/concurrences, notebooks, manufacturing data and technology,
analytical and process techniques, research and development data and reports,
methods, protocols, clinical and safety data in both paper and electronic
formats, statistical programs, preclinical data, analytical data, batch records,
standard operating procedures, analytical standards, metabolites, serum samples,
tissue samples, API, compound stocks, compound databases and other materials and
compositions related therewith or useful for the manufacture, use, sale or
registration of assets related thereto, and any goodwill associated with any of
the foregoing as listed on Annex I; (b) the Company’s compounds as listed in
Annex 1; (c) the Compound Libraries; (d) quantities of materials and reagents
that are being, or have been, used in assays in connection with the foregoing,
including genetic constructs, monoclonal antibodies, cell lines, purified
proteins, ready assays and expression vectors; . For the purpose of
clarification, Acquired Assets shall not include Company’s physical facilities,
retention of Company employees or any sales and marketing distribution system.

“Acquirer” is defined above in the preamble.

“Action” is defined in Section 8.5.



--------------------------------------------------------------------------------

“Affiliates” means, with respect to a particular party, persons or entities
controlling, controlled by or under common control with that party, as well as
any officers, directors and majority-owned entities of that party and of its
other Affiliates. As used in this definition, the term “control” means either
(i) the possession, directly or indirectly, of the power to direct or to cause
the direction of the management of the affairs of a Person or the conduct of the
business of a Person, or (ii) the holding of a direct or indirect equity or
voting interest of fifty percent (50%) or more in the Person.

“Agreement” means this Agreement and the annexes and exhibits hereto.

“Bill of Sale” means a Bill of Sale and Assignment conveying the Acquired Assets
to the Acquirer (or its nominee) free and clear of any Encumbrances of any
nature whatsoever, in the form and substance set forth as Exhibit A.

“Charter Documents” means an entity’s certificate or articles of incorporation,
certificate defining the rights and preferences of securities, articles of
organization, general or limited partnership agreement, certificate of limited
partnership, joint venture agreement or similar document governing the entity.

“Claim Notice” is defined in Section 8.3.

“Claim Response” is defined in Section 8.3.

“Closing” is defined in Section 3.1.

“Closing Date” is defined in Section 3.1.

“Company” is defined above in the preamble.

“Compound Libraries” shall mean the Company’s libraries of small molecule
compounds, which consist of both the phosphodiesterase small molecule inhibitor
library of approximately 2,450 compounds.

“Confidential Information” is defined in Section 9.

“Consents” means any consent, waiver, approval, order or authorization of, or
registration, declaration or filing with or notice to, any Governmental
Authority or other Person.

“Contract” means any written or oral contract, agreement, lease, instrument or
other commitment that is binding on any Person or its property under applicable
Law.

“Court Order” means any judgment, decree, injunction, order or ruling of any
federal, state, local or foreign court or governmental or regulatory body or
authority that is binding on any person or its property under applicable Law.

“Co-owners” means Fondation Transplant (former FORENAP), the Université Louis
Pasteur (ULP) and the Centre National de la Recherche Scientifique, (CNRS) who
co-owned certain Patents”.

 

2



--------------------------------------------------------------------------------

“Co-ownership agreements” means the following agreements: a) agreement between
the ULP, the CNRS and the Company dated 29th December 2006 under which the
Company has rights to enter into this Asset Purchase Agreement and is committed
to share the Purchase Price with ULP and CNRS; and b) agreement between
Fondation Transplant (former FORENAP) and Company under which the Company has
rights to enter into this Asset Purchase Agreement.

“Co-owned Patents” means the Patents co-owned by the Company and CNRS and/or ULP
and/or Fondation Transplant (former FORENAP) described in Appendix II.

“Damages” is defined in Section 8.1.

“Default” means (a) a breach, default or violation, (b) the occurrence of an
event that with or without the passage of time or the giving of notice, or both,
would constitute a breach, default or violation or (c) with respect to any
Contract, the occurrence of an event that with or without the passage of time or
the giving of notice, or both, would give rise to a right of termination,
renegotiation or acceleration or a right to receive damages or a payment of
penalties.

“Encumbrances” means any lien, mortgage, security interest, pledge, restriction
on transferability, defect of title or other claim, charge or encumbrance of any
nature whatsoever on any property or property interest.

“Expiration Date” is defined in Section 8.4.

“Governmental Authority” shall mean any: (a) nation, principality, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local, municipal, foreign or
other government; (c) governmental or quasi governmental authority of any nature
(including any governmental division, subdivision, department, agency, bureau,
branch, office, commission, council, board, instrumentality, officer, official,
representative, organization, unit, body or entity and any court or other
tribunal); (d) multi national organization or body; or (e) individual, entity or
body exercising, or entitled to exercise, any executive, legislative, judicial,
administrative, regulatory, police, military or taxing authority or power of any
nature.

“Governmental Permit” means any governmental permit, license, registration,
certificate of occupancy, approval or other authorization.

“Improvements” shall mean an improvement, the practice of which literally or
equivalently infringes the exclusive rights of the Acquired Assets.

“IND” shall mean an Investigational New Drug Application filed with the United
States Food and Drug Administration, or the equivalent application or filing
filed with any equivalent agency or governmental authority outside the United
States (including any supra-national agency such as in the European Union)
necessary to commence human clinical trials in such jurisdiction.

“IND-Enabling Studies” shall mean the first safety study, pharmacology study or
pharmacokinetic study conducted in animals according to the Good Laboratory
Practices required by regulatory Authorities for pharmaceutical products. For
the avoidance of doubt, IND-Enabling Studies are those that are required by
regulation to be a component of an IND submission to a regulatory authority and
shall not include pilot or similar studies that may be conducted by Acquirer in
accordance with Good Laboratory Practices.

 

3



--------------------------------------------------------------------------------

“Indemnified Party” is defined in Sections 8.1 and 8.2.

“Indemnitor” is defined in Section 8.3.

“Information” shall mean all tangible and intangible (a) techniques, technology,
practices, trade secrets, inventions (whether patentable or not), methods,
knowledge, know-how, skill, experience, test data and results (including
pharmacological, toxicological and clinical test data and results), analytical
and quality control data, results or descriptions, software and algorithms and
(b) compounds, compositions of matter, cells, cell lines, assays, animal models
and physical, biological or chemical material.

“Inventions” means disclosures, notes, concepts, or Improvements that are
protectable as a trade secret or by the exclusive rights under all United States
and foreign patents that have issued or may issue in the future (including
utility, utility model and design patents, supplementary protection
certificates, certificates of invention and the like), all patent applications
(including applications for utility, utility model and design patents,
supplementary protection certificates, certificates of invention and the like),
and all divisionals, continuations, continuations-in-part, reissues,
reexaminations, renewals, extensions or additions to any such patents and patent
applications, heretofore or hereafter filed or having legal force in any country
of the world, and all inventions and Improvements disclosed therein.

“Know-How” shall mean all Information that has not been published or made
publicly available relating to the Acquired Assets that is necessary to
discover, make, use, and sell small molecule drugs, or that relates to the
Compound Libraries, that is not included in the Patents and that the Company
uses or holds for use in connection with its phosphodiesterase program.

“Knowledge” shall mean, with respect to a particular fact or matter, that the
applicable party is actually aware of that fact or matter, or that such party
could be expected to discover or otherwise become aware of that fact or matter
in reasonable conduct of its business; provided that a party shall be deemed to
have knowledge of (i) any matters set forth in written correspondence or notices
addressed to such party and (ii) any matters contained in the files of such
party.

“Law” means any statute, law, ordinance, regulation, order or rule of any
federal, state, local, foreign or other governmental agency or body or of any
other type of regulatory body, including those covering environmental, energy,
safety, health, transportation, bribery, record keeping, zoning,
antidiscrimination, antitrust, wage and hour, and price and wage control
matters.

“Liability” means any direct or indirect liability, indebtedness, obligation,
claim, loss, damage, deficiency, guaranty or endorsement of or by any person,
absolute or contingent, accrued or unaccrued, due or to become due, liquidated
or unliquidated.

“Liquidated Claim Notice” is defined in Section 8.3.

 

4



--------------------------------------------------------------------------------

“Litigation” means any lawsuit, action, arbitration, administrative or other
proceeding, criminal prosecution or governmental investigation or inquiry.

“Out-Licenses” means licenses (including standard form licenses), sublicenses,
agreements, contracts, waivers, distributor agreements, reseller agreements,
covenants not to sue, rights to receive royalties or any other consideration,
permissions or other arrangements (whether written or oral) under which the
Company has granted to any third party the right to use or otherwise exploit the
Acquired Assets.

“Party” is defined above in the preamble.

“Patents” means (a) the patents and patent applications listed on Annex II
attached hereto, (b) any patents issuing on such patent applications, (c) any
continuations, continuations-in-part, divisionals, renewals, extensions, term
restorations, reexaminations, and reissues claiming priority to any of the
foregoing patents, (d) any and all foreign patent applications and any patents
issuing thereon that are counterparts of patents or patent applications in the
foregoing clauses (a) through (c).

“Person” means any natural person, corporation, limited liability company,
partnership, proprietorship, association, trust or other legal entity.

“Prime Rate” is defined in Section 8.3(b).

“Purchase Price” is defined in Section 2.2.

“Response Period” is defined in Section 8.3.

“Restricted Party” is defined in Section 9.1.

“Retained Liabilities” shall mean all Liabilities of the Company, including,
without limitation, Liabilities of the Company: (a) that constitute trade
payables; (b) arising under or relating to any Contract; (c) relating to any
litigation pending on the date hereof, or instituted hereafter, based in whole
or in part on events or conditions occurring or existing in connection with, or
arising out of, or otherwise relating to, the Company or the ownership,
possession, use, operation, sale or other disposition at or prior to the Closing
of any of the Acquired Assets (or any other rights, properties or assets owned
or used by or associated with the Company at any time at or prior to the
Closing); (d) for Taxes, including, without limitation, Taxes arising in
connection with the consummation of the transactions contemplated hereby
(including any Taxes arising because the Company is transferring the Acquired
Assets); (e) for costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby; and (f) under this Agreement (or under
any agreement between the Company on the one hand and the Acquirer on the other
hand entered into on or after the date of this Agreement).

“Taxes” means all taxes, duties, charges, fees, levies or other assessments
imposed by any French taxing authority (i.e. whether federal, state, local,
municipal or foreign) including, without limitation, all net income, gross
income, gross receipts, value-added, excise, withholding, social security,
personal property, real estate, sales and use, ad valorem, license, lease,
service, severance, stamp, transfer, payroll, employment, unemployment,
disability,

 

5



--------------------------------------------------------------------------------

severance, customs, duties, alternative, windfall profits, add-on minimum,
estimated and franchise taxes or other similar governmental charge or imposition
(including any interest, penalties or additions attributable to or imposed on or
with respect to any such Tax).

“Tax Return” means any French and local governmental tax return, declaration,
report, claim for refund, or information return or statement relating to Taxes,
including any schedule or attachment thereto, and including any amendment
thereof.

“Transaction Documents” means this Agreement, the Bill of Sale, and each of the
other documents contemplated by this Agreement.

“Transactions” means the transactions contemplated by the Transaction Documents.

“Unliquidated Claim” is defined in Section 8.3.

 

2. THE PURCHASE AND SALE OF COMPANY ASSETS.

2.1 Acquired Assets; No Assumption of Liabilities

(a) Purchase of Acquired Assets. On and subject to the terms and conditions of
this Agreement, the Acquirer agrees to purchase from the Company, and the
Company agrees to sell to the Acquirer, all of the Acquired Assets for the
Purchase Price specified below in Section 2.2.

(b) No Assumption of Liabilities. The Acquirer will not assume or have any
responsibility with respect to any Liability of the Company.

2.2 Purchase Price. The aggregate purchase price payable by the Acquirer for the
Acquired Assets (the “Purchase Price”) shall be $2,600,000 in U.S. currency.
US$1,600,000 of the Purchase Price paid by the Acquirer is in consideration for
the Co-owned Patents. The Purchase Price shall be paid by the Acquirer to the
Company in two installments as set forth in Sections 2.2(a) and 2.2(b).

(a) The first installment of the Purchase Price shall be paid at the Closing.
The aggregate amount of the first installment of the Purchase Price shall be
$1,600,000 in U.S. currency.

(b) The second installment of the Purchase Price shall be paid at the earlier of
(i) the initiation by the Acquirer of IND-enabling studies for a Neuro3D
Compound; and (ii) the first anniversary of the Closing Date. The aggregate
amount of the second installment of the Purchase Price shall be $1,000,000 in
U.S. currency.

 

3. CLOSING.

3.1 Closing. The closing of the sale of the Acquired Assets to the Acquirer (the
“Closing”) shall take place at such time and place as determined by the Parties
(the “Closing Date”), which shall in no event be more than ten (10) days from
the date hereof.

 

6



--------------------------------------------------------------------------------

3.2 Deliveries. At the Closing,

(a) the Acquirer shall pay by wire transfer or certified or bank checks of
immediately available funds the first installment of the Purchase Price as
contemplated by Section 2.2(a);

(b) the Company will execute and deliver to the Acquirer the Bill of Sale and
such other instruments of sale, transfer, conveyance or assignment (including
intellectual property transfer documents) as the Acquirer or its counsel may
request; and

(c) During thirty days following the Closing Date, the Acquirer shall check the
completeness of the Acquired Assets. Any claim or request concerning
completeness of the Acquired Assets shall not be made later than thirty days
following the Closing Date.

 

4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants, to and for the benefit of the Acquirer, as
follows:

4.1 Organization. The Company is a corporation duly organized, validly existing
and in good standing under the Laws of France and is qualified to do business as
a foreign corporation in any jurisdiction where it is required to be so
qualified.

4.2 Authorization. The Company has the absolute and unrestricted right, power
and authority to enter into and to perform its obligations under each of the
Transaction Documents to which it is or may become a party; and the execution,
delivery and performance by the Company of each such Transaction Document have
been duly authorized by all necessary action on the part of the Company and its
stockholders, board of directors and/or other governing body. This Agreement
constitutes the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms. Upon the execution of each of
the other Transaction Documents, each of such other Transaction Documents will
constitute the legal, valid and binding obligation of the Company, and will be
enforceable against the Company in accordance with its terms.

4.3 Consents and Approvals. Neither the execution and delivery by the Company of
the Transaction Documents to which it is a Party, nor the performance of the
Transactions to be performed by such Party, will require any Consent, constitute
a Default or cause any payment obligation (other than a payment obligation
arising pursuant to a court-ordered decree of divorce or an agreement or
instrument entered into or given in connection with a divorce proceeding or
similar matter) to arise under (a) any Law or Court Order to which the Company
is subject, (b) the Charter Documents or bylaws of the Company or (c) any
Contract, Government Permit or other document to which the Company is a party or
by which the properties or other assets of the Company may be subject.

4.4 Title to Acquired Assets. The Company has good and marketable title to all
of the Acquired Assets, free from any Encumbrances. The use of the Acquired
Assets is not subject to any Encumbrances, and such use does not encroach on the
property or rights of anyone else.

 

7



--------------------------------------------------------------------------------

4.5 Certain Personal Property. All tangible personal property listed on Annex I
(a) is in operating condition, reasonable wear and tear excepted, (b) is usable
in the ordinary course of the Company’s business, and (c) conforms with any
applicable Laws relating to its construction, use and operation.

4.6 Legal Proceedings and Compliance with Law. There is no Litigation that is
pending or, to the Knowledge of the Company, threatened against the Company that
relates to or might affect the Acquired Assets or that challenges, or that may
have the effect of preventing, delaying, making illegal or otherwise interfering
with, any of the Transactions. There has been no Default by the Company under
any Laws applicable to the Company that relates to or might affect the Acquired
Assets or that may have the effect of preventing, delaying, making illegal or
otherwise interfering with, any of the Transactions. There is no Court Order to
which the Company, or any of the Acquired Assets, is subject.

4.7 Intellectual Property.

(a) Rights to the Intellectual Property Assets. The Acquired Assets include all
of the intellectual property used or held for use by the Company in the
exploitation, application or enforcement of the phosphodiesterase technology.
The Company has not granted any Out-Licenses, whether or not currently
exercisable.

(b) Quality of the Intellectual Property Assets. All of the Acquired Assets
consisting of patents are in full force and effect and have not been declared
invalid or unenforceable by any court of competent jurisdiction, and all of the
Acquired Assets consisting of patent applications are pending with the
applicable Governmental Authority (collectively, the “Registered Proprietary
Assets”) and no such applications have been abandoned, allowed to lapse, or
rejected. Except as disclosed on Schedule 4.7, none of the Registered
Proprietary Assets is subject to any Taxes, maintenance fees, responses to
official actions or other actions falling due within 60 days of the date hereof.
All of the Acquired Assets are and at all times have been in compliance with all
Laws, and all filings, payments and other actions required to be made or taken
to maintain such Acquired Assets in full force and effect have been made by the
applicable deadline. The Inventions were not published, patented, offered for
sale, or in public use anywhere in the world prior to the filing date of the
respective applications maturing into the respective Acquired Assets.

(c) Non-Infringement by the Company. The Company’s ownership and/or use of the
Acquired Assets, including the products, systems, and methods disclosed or
claimed in the Acquired Assets, do not, to the Knowledge of the Company,
infringe upon, conflict with or otherwise violate any rights of any third party.
The Company has not received notice of and there are no claims that the
ownership and/or use of the Acquired Assets infringe upon, conflict with,
misappropriate or otherwise violate any rights of any third party, including
without limitation any lawsuits, demand letters, offers of license,
interferences, oppositions, reissue proceedings, reexaminations, challenges to
inventorship, cancellations or other contested proceedings, nor is there, to the
Knowledge of the Company, any valid basis for the same.

 

8



--------------------------------------------------------------------------------

(d) Non-Infringement by Third Parties. To the Knowledge of the Company, no third
party is engaging in conduct that infringes upon, conflicts with, dilutes,
misappropriates or otherwise violates the Company’s rights in the Acquired
Assets.

(e) No Limitation on Enforceability. The Company has not entered into any
agreements or licenses or created any security interests, leases, equities,
claims, options, restrictions, rights of first refusal, title retention
agreements, covenants not to compete or other exceptions to title (whether
written or oral) which affect the Acquired Assets. The Company has not granted
any licenses, immunities, covenants not to sue or other rights (whether written
or oral) with respect to the Acquired Assets which would provide a third party
with a defense to patent or other intellectual property infringement or
misappropriation proceedings, whether in the United States or in any other
country. To the Knowledge of the Company there is no information that could
reasonably form a basis for invalidating or rendering unenforceable any of the
Acquired Assets, and no interference, opposition, reissue, reexamination or
other proceeding of any nature is or has been pending or, to the Knowledge of
the Company, threatened, in which the scope, validity or enforceability of any
Acquired Asset is being, has been or could reasonably be expected to be
contested or challenged.

(f) Protection of the Assets.

(i) All commercially reasonable measures have been taken to maintain the
confidentiality of all non-public Acquired Assets and all other information the
value of which to the Company is contingent upon maintenance of the
confidentiality thereof. Without limiting the generality of the foregoing, each
current and former employee, officer, director and stockholder of the Company,
and each former and current consultant and each other independent contractor to
the Company who has had access to proprietary information with respect to and/or
in use by any the Company, has entered into an agreement suitable to vest all
ownership rights to any of the Acquired Assets conceived, created, made, or
reduced to practice by such person, alone or in cooperation with others, in the
Company and has entered into an agreement for maintaining the confidential
information of the Company. All of the foregoing agreements are in full force
and effect in accordance with their respective terms.

(ii) There is to the Knowledge of the Company no unauthorized use, infringement
or misappropriation of the Acquired Assets by any current or former employee,
officer, director or stockholder, nor by any current or former consultant or
independent contractor to the Company.

4.8 Finder’s Fees. No Person retained by the Company is or will be entitled to
any commission or finder’s or similar fee in connection with the Transactions.

4.9 Accuracy of Information. No representation or warranty by the Company in any
Transaction Document, and no information contained herein or therein or in any
document delivered pursuant hereto or thereto, including the Schedules hereto,
contains any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements contained herein or therein not
misleading.

 

9



--------------------------------------------------------------------------------

4.10 LIMITATION. THE FOREGOING REPRESENTATIONS AND WARRANTIES ARE GIVEN AND
ACCEPTED IN SUBSTITUTION FOR ANY REPRESENTATION OR WARRANTY WHICH HAVE BEEN MADE
BY THE COMPANY (OR THE STAFF OR AGENTS OF THE COMPANY) PRIOR TO THE SIGNING OF
THIS AGREEMENT. EXCEPT FOR THE FOREGOING REPRESENTATIONS AND WARRANTIES AND
EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN, NOTHING IN THIS AGREEMENT SHALL BE
CONSTRUED AS:

(A) A WARRANTY OR REPRESENTATION BY THE COMPANY AS TO THE VALIDITY AND SCOPE OF
ANY ACQUIRED ASSETS CONSISTING OF PATENTS;

(B) A WARRANTY OR REPRESENTATION BY THE COMPANY THAT ANYTHING MADE, USED, SOLD,
OFFERED FOR SALE, OR IMPORTED UNDER THE PATENTS INCLUDED IN THE ACQUIRED ASSETS
IS OR WILL BE FREE FROM INFRINGEMENT OF PATENTS OF THIRD PARTIES;

(C) AN OBLIGATION ON THE PART OF COMPANY TO BRING OR PROSECUTE ACTIONS OR SUITS
AGAINST THIRD PARTIES FOR INFRINGEMENTS OF ANY OF THE PATENTS INCLUDED IN THE
ACQUIRED ASSETS; OR

(D) A WARRANTY OR REPRESENTATION THAT THE ACQUIRED ASSETS CONSISTING OF PRODUCT
DATA ARE FIT FOR A PARTICULAR PURPOSE.

 

5. REPRESENTATIONS AND WARRANTIES OF THE ACQUIRER.

The Acquirer represents and warrants, to and for the benefit of the Company, as
follows:

5.1 Organization. The Acquirer is a corporation duly organized, validly existing
and in good standing under the Laws of the jurisdiction of its incorporation.

5.2 Authorization. The Acquirer has the absolute and unrestricted right, power
and authority to enter into and to perform its obligations under each of the
Transaction Documents to which it is or may become a party; and the execution,
delivery and performance by the Acquirer of each such Transaction Document have
been duly authorized by all necessary corporate action on the part of the
Acquirer. This Agreement constitutes the legal, valid and binding obligation of
the Acquirer, enforceable against the Acquirer in accordance with its terms.
Upon the execution of each of the other Transaction Documents, each of such
other Transaction Documents will constitute the legal, valid and binding
obligation of the Acquirer, and will be enforceable against the Acquirer in
accordance with its terms.

5.3 Consents and Approvals. Neither the execution and delivery by the Acquirer
of the Transaction Documents to which it is a Party, nor the performance of the
Transactions by the Acquirer, will require any Consent, or constitute a Default
or cause any payment obligation to arise under (a) any Law or Court Order to
which the Acquirer is subject, (b) the Charter Documents or bylaws of the
Acquirer or (c) any Contract, Governmental Permit or other document to which the
Acquirer is a party or by which the properties or other assets of the Acquirer
may be subject.

 

10



--------------------------------------------------------------------------------

5.4 Legal Proceedings. There is no Litigation that is pending or, to the
knowledge of the Acquirer, threatened against the Acquirer that challenges, or
that may have the effect of preventing, delaying, making illegal or otherwise
interfering with, any of the Transactions. There has been no Default by the
Acquirer under any Laws applicable to the Acquirer that may have the effect of
preventing, delaying, making illegal or otherwise interfering with, any of the
Transactions. There is no Court Order to which the Acquirer is subject that may
have the effect of preventing, delaying, making illegal or otherwise interfering
with, any of the Transactions.

5.5 Finder’s Fees. No Person retained by the Acquirer is or will be entitled to
any commission or finder’s or similar fee in connection with the Transactions.

 

6. TAXES.

6.1 Tax Obligations. The Company shall timely pay to the French authorities all
transfer, documentary, sales, use, stamp, registration, recording and other
Taxes and fees arising from or relating to the Transactions, and the Company
shall, at its own expense, file to the French authorities all necessary Tax
Returns and other documentation with respect to all such transfer, documentary,
sales, use, stamp, registration, and other Taxes and fees. If required by
applicable Law, the Acquirer and the Company will join in the execution of any
such Tax Returns and other documentation.

 

7. POST CLOSING COVENANTS.

7.1 Further Assurances; Enforcement; Power of Attorney

(a) The Acquirer hereby acknowledges that the Company is discontinuing active
operations. However, Company will cooperate with Acquirer in the provision of
financial information regarding its past activities if Acquirer is obligated to
do so by law or regulation. During the period of continued operation of the
Company (but in no event less than three months following the date hereof), and
solely to extent possible thereafter:

(i) The Company agrees that, from time to time, at the Acquirer’s request and
without further consideration, the Company will execute and deliver such
additional instruments of transfer and take such other actions as the Acquirer
may require to more effectively transfer ownership of the Acquired Assets to the
Acquirer, including but not limited to patent assignments or other transfer
instruments with applicable Governmental Authorities. In addition, the Company
shall cooperate with the Acquirer with respect to facilitating communication and
interaction with any inventor of any patent (other than inventors of the
Co-owned Patents which are in the employ of any Co-owner) or patent application
included in the Acquired Assets that is reasonable and necessary for the
Acquirer to (i) perfect or maintain its ownership rights in such patent or
patent applications.

(ii) The Company will execute all documents for the registration of the Patents
in any and all countries, as the Acquirer may desire.

(iii) If any Registered Proprietary Asset is infringed by a third party in any
country, the Company, upon first having knowledge of such infringement, or
knowledge of a reasonable probability of such infringement, shall promptly
notify the Acquirer in writing. The notice shall set forth the known facts of
such infringement in reasonable detail and provide any other evidence of such
infringement available to the Company.

 

11



--------------------------------------------------------------------------------

(b) In the event the Acquirer is unable, after reasonable effort, to secure the
Company’s signature on any document or documents needed to apply for or
prosecute any patent, or other right or protection relating to the Acquired
Assets under the Agreement, the Company hereby appoints the Acquirer, its
successors and assigns, as the Company’s true and lawful attorney, with full
power of substitution, in the Company’s name but on behalf and for the benefit
of the Acquirer, its successors and assigns to execute and file any such
application or applications and to do all other lawfully permitted acts to
further the prosecution and issuance of patents, or similar protections thereon
with the same legal force and effect as if executed by the Company. The Company
hereby declares that the foregoing powers are coupled with an interest and are
and shall be irrevocable by the Company or by its dissolution or in any manner
or for any reason whatsoever.

 

8. INDEMNIFICATION.

8.1 By the Company. From and after the Closing Date, to the extent provided in
this Section 8, the Company shall, indemnify and hold harmless the Acquirer, and
its successors and assigns, and its officers and directors (each, an
“Indemnified Party”) from and against any Liabilities, claims, demands,
judgments, losses, costs, damages or expenses whatsoever (including reasonable
attorneys’, fees incurred by such Indemnified Party in connection therewith)
(collectively, “Damages”) that such Indemnified Party may sustain, suffer or
incur and that result from, arise out of or relate to (a) any breach of any
representation, warranty, covenant or agreement of the Company contained in this
Agreement, whether or not involving a third-party claim, (b) any Litigation
affecting the Company or the Acquired Assets that arose from any matter or state
of facts existing prior to the Closing, (c) any Retained Liabilities, or (d) the
failure by the Company to comply with the provisions of the laws of any
jurisdiction relating to the transfer of assets which may be applicable to the
transfer of the Acquired Assets; provided that the foregoing indemnification
shall not apply to any Damage to the extent such Damage is caused by the breach
of this Agreement or the negligence or willful misconduct of the Acquirer or its
Affiliates and their current or former employees, officers and directors or is
otherwise subject to an obligation by Acquirer to indemnify Company under
section 8.2.

8.2 By the Acquirer. From and after the Closing Date, to the extent provided in
this Section 8, the Acquirer shall indemnify and hold harmless the Company, the
Company Stockholders, their heirs, legal representatives, successors and assigns
(each, an “Indemnified Party”) from and against any Damages that such
Indemnified Party may sustain, suffer or incur and that result from, arise out
of or relate to (a) any breach of any representation, warranty, covenant or
agreement of the Acquirer contained in this Agreement, whether or not involving
a third-party claim, (b) the failure by the Acquirer to comply with the
provisions of the laws of any jurisdiction relating to the transfer of assets
which may be applicable to the transfer of the Acquired Assets, or (c) any
liability arising out of the development or exploitation of the Acquired Assets
by the Acquirer or its Affiliates including without limitation clinical trials
and sales of a product, other than any liability arising out of or relating to
any matter or state of facts existing prior to the Closing Date; provided that
the foregoing indemnification shall not apply to any Damage to the extent such
Damage is caused by the breach of this Agreement or the negligence or willful
misconduct of the Company or its Affiliates and their current or former
employees, officers and directors or is otherwise subject to an obligation by
the Company to indemnify the Acquirer under section 8.1.

 

12



--------------------------------------------------------------------------------

8.3 Procedure for Claims.

(a) An Indemnified Party that desires to seek indemnification under any part of
this Section 8 shall give notice (a “Claim Notice”) to each Party responsible or
alleged to be responsible for indemnification hereunder (an “Indemnitor”) prior
to any applicable Expiration Date specified below. Such notice shall briefly
explain the nature of the claim and shall specify the amount thereof. If the
matter to which a claim relates shall not have been resolved as of the date of
the Claim Notice, the Indemnified Party shall estimate the amount of the claim
in the Claim Notice, but also specify therein that the claim has not yet been
liquidated (an “Unliquidated Claim”). If an Indemnified Party gives a Claim
Notice for an Unliquidated Claim, the Indemnified Party shall also give a second
Claim Notice (the “Liquidated Claim Notice”) within 60 days after the matter
giving rise to the claim becomes finally resolved, and the Second Claim Notice
shall specify the amount of the claim. Each Indemnitor to which a Claim Notice
is given shall respond to any Indemnified Party that has given a Claim Notice (a
“Claim Response”) within 20 days (the “Response Period”) after the later of
(i) the date that the Claim Notice is given or (ii) if a Claim Notice is first
given with respect to an Unliquidated Claim, the date on which the Liquidated
Claim Notice is given. Any Claim Notice or Claim Response shall be given in
accordance with the notice requirements hereunder, and any Claim Response shall
specify whether or not the Indemnitor giving the Claim Response disputes the
claim described in the Claim Notice. If any Indemnitor fails to give a Claim
Response within the Response Period, such Indemnitor shall be deemed not to
dispute the claim described in the related Claim Notice. If any Indemnitor
elects not to dispute a claim described in a Claim Notice, whether by failing to
give a timely Claim Response or otherwise, then the amount of such claim shall
be conclusively deemed to be an obligation of such Indemnitor.

(b) If any Indemnitor shall be obligated to indemnify an Indemnified Party
hereunder, such Indemnitor shall pay to such Indemnified Party within 30 days
after the last day of the Response Period the amount to which such Indemnified
Party shall be entitled. If the Acquirer shall be the Indemnified Party, it
shall seek indemnification directly from the Company for the payment of any
Damages. If the Company or a stockholder shall be the Indemnified Party, he, she
or it shall seek indemnification directly from the Acquirer. If any Indemnified
Party fails to receive all or part of any indemnification obligation when due,
then such Indemnified Party shall also be entitled to receive from the
applicable Indemnitor interest on the unpaid amount for each day during which
the obligation remains unpaid at an annual rate equal to the applicable short
term federal rate for federal income tax purposes in effect on the date of
expiration of said 30-day period (“Prime Rate”), and the Prime Rate in effect on
the first business day of each calendar quarter shall apply to the amount of the
unpaid obligation during such calendar quarter.

8.4 Claims Period. Any claim for indemnification under this Section 8 shall be
made by giving a Claim Notice under Section 8.3 on or before the applicable
“Expiration Date” specified below in this Section 8.4, or the claim under this
Section 8 shall be invalid. The following claims shall have the following
respective “Expiration Dates”: (a) for a period of

 

13



--------------------------------------------------------------------------------

twenty (20) years after the Closing Date —any claim for Damages related to (i) a
breach of any representations or warranties in Sections 4.2 or 4.4, and (ii) a
breach of any representation or warranty that was untrue when made with an
intent to mislead or defraud; and (b) the second anniversary of the Closing
Date—any other claims. If more than one of such Expiration Dates applies to a
particular claim, the latest of such Expiration Dates shall be the controlling
Expiration Date for such claim. So long as an Indemnified Party in good faith
gives a Claim Notice for an Unliquidated Claim on or before the applicable
Expiration Date, such Indemnified Party shall be entitled to pursue its rights
to indemnification regardless of the date on which such Indemnified Party gives
the related Liquidated Claim Notice.

8.5 Third Party Claims. An Indemnified Party that desires to seek
indemnification under any part of this Section 8 with respect to any actions,
suits or other administrative or judicial proceedings (each, an “Action”) that
may be instituted by a third party shall give each Indemnitor prompt notice of a
third party’s institution of such Action. After such notice, any Indemnitor may,
or if so requested by such Indemnified Party, any Indemnitor shall, participate
in such Action or assume the defense thereof, with counsel satisfactory to such
Indemnified Party; provided, however, that such Indemnified Party shall have the
right to participate at its own expense in the defense of such Action; and
provided, further, that the Indemnitor shall not consent to the entry of any
judgment or enter into any settlement, except with the written consent of such
Indemnified Party (which consent shall not be unreasonably withheld), that
(a) fails to include as an unconditional term thereof the giving by the claimant
or plaintiff to such Indemnified Party of a release from all Liability in
respect of any such Action or (b) grants the claimant or plaintiff any
injunctive relief against the Indemnified Party. Any failure to give prompt
notice under this Section 8.5 shall not bar an Indemnified Party’s right to
claim indemnification under this Section 8, except to the extent that an
Indemnitor shall have been harmed by such failure.

8.6 Limitation of Liability. Neither Party shall be liable to the other for
consequential, indirect or punitive damages. For the avoidance of doubt, no
Party can recover from the other Party more than once for a single cause of
action under indemnity granted by the Indemnitor pursuant to this Agreement. The
foregoing sentence shall not be construed to preclude recovery in respect of
multiple claims arising from a single event or series of events. Neither party
shall have liability with respect to any breach of any such Party’s
representations and warranties under this Agreement for any individual item
where the Damages relating thereto is less than ten thousand Euros (€10,000),
but when a Damages exceeds such amount then the Indemnitor shall be liable for
the entire amount of the Damages. Each Party shall take and shall cause its
Affiliates to take all reasonable steps to mitigate any Damages. The cumulative
amount of Damages awarded to the Acquirer shall not exceed the Purchase Price
actually paid by Acquirer; except for Damages that the Acquirer (or any Acquirer
Indemnified Party) may incur and that result from, arise out of or relate to
(a) any Litigation affecting the Company or the Acquired Assets that arises from
any matter or state of facts existing prior to the Closing, or (b) any Retained
Liabilities.

 

9. CONFIDENTIALITY.

9.1 Confidentiality. For a period of twenty years (20) after the Closing, the
Company (“Restricted Party”) shall not divulge, communicate or use in any way,
any trade secrets or other

 

14



--------------------------------------------------------------------------------

confidential information related to the Acquired Assets (“Confidential
Information”). The Restricted Party shall, and shall cause its subsidiaries,
Affiliates, officers, directors, employees, accountants, counsel, financial
advisors and other representatives and agents, to treat and hold as such all of
the Confidential Information, refrain from disclosing or using any of the
Confidential Information except in connection with this Agreement and the
Transactions, and except as otherwise permitted hereunder or as may be required
by Law, deliver promptly to the Acquirer or destroy, at the request and option
of the Acquirer, all tangible embodiments (and all copies) of the Confidential
Information which are in the possession of such Restricted Party. In the event
that the Restricted Party is requested or required (by request for information
or documents in any legal proceeding, interrogatory, subpoena, civil
investigative demand, or similar legal process) to disclose any Confidential
Information, the Restricted Party will notify the Acquirer promptly of the
request or requirement so that the Acquirer may seek an appropriate protective
order or waive compliance with the provisions of this Section 9.1. If, in the
absence of a protective order or the receipt of a waiver hereunder, the
Restricted Party is compelled to disclose any Confidential Information or else
stand liable for contempt, the Restricted Party may disclose the Confidential
Information; provided, however, that the Restricted Party shall use its
reasonable efforts to obtain, at the reasonable request of the Acquirer, an
order or other assurance that confidential treatment will be accorded to such
portion of the Confidential Information required to be disclosed as the Acquirer
shall reasonably designate.

9.2 Injunctive Relief. In the event of any breach or threatened breach by the
Restricted Party of any provision of this Section 9, the Acquirer shall be
entitled to injunctive or other equitable relief, restraining such Party from
using or disclosing any Confidential Information in whole or in part, or from
engaging in conduct that would constitute a breach of the obligations of a
Restricted Party under this Section 9. Such relief shall be in addition to and
not in lieu of any other remedies that may be available, including an action for
the recovery of damages. In the event of Litigation involving this Section 9, if
a court of competent jurisdiction determines that the scope of this Section 9 is
too broad in any respect, then the scope shall be deemed to be reduced or
narrowed to such scope as is found lawful and reasonable by such court.

 

10. MISCELLANEOUS.

10.1 Press Releases and Announcements. Except as may be required by applicable
securities Laws or stock exchange requirements, no Party shall issue any press
release or public announcement relating to the subject matter of this Agreement
prior to, at or about the Closing without the prior written approval of the
Acquirer, which written approval will not be unreasonably withheld by each
Party; provided, however, that any Party may make any public disclosure it
believes in good faith is required by Law or regulation (in which case the
disclosing Party will advise the other Parties prior to making the disclosure).

10.2 Purchase of Assets from Co-owners. Without in any way limiting the
representations and warranties of the Company in this Agreement (including,
without limitation, those contained in Section 4.3 and 4.4), each of the Parties
acknowledges that certain of the Acquired Assets (the Co-owned Patents) were
co-owned by the Company and the Co-owners prior to the consummation of the
purchase of such Acquired Assets by the Company from the Co-owners pursuant to
the Co-ownership Agreements.

 

15



--------------------------------------------------------------------------------

10.3 No Third Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any person other than the Parties and their respective successors
and permitted assigns.

10.4 Contents of Agreement. This Agreement, together with the other Transaction
Documents, sets forth the entire understanding of the Parties hereto with
respect to the Transactions and supersedes all prior agreements or
understandings among the Parties regarding those matters.

10.5 Amendment, Parties in Interest, Assignment, Etc. This Agreement may be
amended, modified or supplemented only by a written instrument duly executed by
each of the Parties hereto. If any provision of this Agreement shall for any
reason be held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
hereof, and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the respective
heirs, legal representatives, successors and permitted assigns of the Parties
hereto. No Party hereto shall assign this Agreement or any right, benefit or
obligation hereunder without the consent of the other Party; provided, however,
that without the prior consent of the other Party (a) the Acquirer may assign
any or all of its rights, benefits or obligations herein to any Affiliate and
(b) that either Party hereto shall have the right to assign this Agreement to
any successor of all or substantially all of its business. Any term or provision
of this Agreement may be waived at any time by the Party entitled to the benefit
thereof by a written instrument duly executed by such Party. The Parties hereto
shall execute and deliver any and all documents and take any and all other
actions that may be deemed reasonably necessary by their respective counsel to
complete the Transactions.

10.6 Interpretation. Unless the context of this Agreement clearly requires
otherwise, (a) references to the plural include the singular, the singular the
plural, the part the whole, (b) references to any gender include all genders,
(c) “or” has the inclusive meaning frequently identified with the phrase
“and/or,” (d) “including” has the inclusive meaning frequently identified with
the phrase “but not limited to” and (e) references to “hereunder” or “herein”
relate to this Agreement. The section and other headings contained in this
Agreement are for reference purposes only and shall not control or affect the
construction of this Agreement or the interpretation thereof in early respect.
Annex, section, subsection, schedule and exhibit references are to this
Agreement unless otherwise specified.

10.7 Incorporation of Exhibits, Annexes, and Schedules. The Exhibits, Annexes,
and Schedules identified in this Agreement are incorporated herein by reference
and made a part hereof.

 

16



--------------------------------------------------------------------------------

10.8 Notices. All notices that are required or permitted hereunder shall be in
writing and shall be sufficient if personally delivered or sent by facsimile or
reputable delivery or courier service. Any notices shall be deemed given upon
the earlier of (a) the date when received, (b) the day when sent by facsimile,
(d) the third day after the date when sent by reputable delivery or courier
service, to the address or fax number set forth below, unless such address or
fax number is changed by notice to the other Party hereto:

If to the Acquirer:

VIA Pharmaceuticals, Inc.

750 Battery Street, Suite 330

San Francisco, CA 94111

Attention: Chief Executive Officer

Facsimile: (415) 283-2201

If to the Company:

Neuro3D, S.A.

130 rue de la Mer Rouge, F-68058

Mulhouse, Cedex 2, France

Attention: Chief Executive Officer

And to:

Maître Luc BARNY

15, boulevard Clemenceau

67 000 Strasbourg, France

Facsimile: + 33 388 36 34 38

10.9 Governing Law; Submission to Jurisdiction.

(a) ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY AND INTERPRETATION OF
THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF
LAW PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF NEW YORK. NOTWITHSTANDING THE FOREGOING, ALL QUESTIONS
CONCERNING THE PERSONAL LIABILITY OF THE SHAREHOLDERS OF THE COMPANY SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF FRANCE.

(b) Any legal action or other legal proceeding relating to this Agreement or the
enforcement of any provision of this Agreement may be brought or otherwise
commenced in any state or federal court located in the State of New York. Each
party to this Agreement:

(i) expressly and irrevocably consents and submits to the jurisdiction of each
state and federal court located in the State of New York (and each appellate
court located in such State) in connection with any such legal proceeding;

(ii) agrees that each state and federal court located in the State of New York
shall be deemed to be a convenient forum; and

(iii) agrees not to assert (by way of motion, as a defense or otherwise), in any
such legal proceeding commenced in any state or federal court located in the
State of New

 

17



--------------------------------------------------------------------------------

York, any claim that such party is not subject personally to the jurisdiction of
such court, that such legal proceeding has been brought in an inconvenient
forum, that the venue of such proceeding is improper or that this Agreement or
the subject matter of this Agreement may not be enforced in or by such court

10.10 Expenses. Each of the Parries and the Company will bear his, her or its
own costs and expenses (including legal fees and expenses) incurred in
connection with this Agreement and the Transactions.

10.11 Recordation of this Agreement. It is understood and acknowledged by both
parties to this Agreement that certain countries may require that this Agreement
be recorded. The Company shall, at the Company’s expense, promptly cause this
Agreement to be recorded in France. The Acquirer shall be responsible for the
recordation costs in any other jurisdiction in which the Acquirer determines to
record this Agreement.

10.12 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the Parties hereto as of
the day and year first written above.

 

VIA PHARMACEUTICALS, INC. By:   /s/ Lawrence K. Cohen   Name:   Lawrence K.
Cohen   Title:   CEO

 

NEURO3D, S.A. By:   /s/ Charles Woler   Name:   Charles Woler   Title:   CEO

 

19



--------------------------------------------------------------------------------

ANNEX I

Patent Rights and Related Assets

Patents:

 

PDE 4 inh.:
2,3 / 1,4 BZD    June 7, 2001    PCT: published as WO
02/098865 National/
Regional phases
completed: EP (LT-LV),
US, JP, CA, AU, IN, ZA,
IL, and NZ    EP: Response to 1st Office
Action (restriction to 1,4
BZD, divisional 2,3 BZD
still possible) NZ:
Response to Office Action
(restriction to 1,4 BZD)   

B0087

 

(ND1251)

PDE2 inh.:
1,4 BZD    Oct. 30, 2002    FR: pending published as FR 2846653 PCT: published
as WO2004/041258 National/Reg. Phases in: EP, US, JP, AU, CA, IL, IN, JP, ZA,
and NZ    EP: 2nd Office Action -due date: Feb. 26, 2007 (unity of invention
acknowledged, Novelty/Priority objections raised) NZ: Office Action    B0171

 

(ND7001)

PDE2 inh.:
7-aryl-1,4 BZD    Dec. 23, 2003    EP: published as EP 1548011 PCT: published as
WO2005/063723 National/Reg. Phases in: EP, US, JP, AU, CA, CN, IL, IN, JP, ZA,
and EA       B0215

 

(ND2791)

 

20



--------------------------------------------------------------------------------

7-aryl 6,8-

alkoxy BZD

   August 3, 2005   

European priority application filed EP 05 291658

Unpublished

PCT application filed Unpublished

   PCT application
filed on Aug. 2,
2006    B0305

 

(ND2112)

BZD (PDE4)

      To be filed       B0537

 

(ND2698)

 

21



--------------------------------------------------------------------------------

Reference

  Titre   Dépôt Initial   Extension (PCT)   Phases nationales   Publication de
la demande   Examens – Annuitées Échéances         N°   Date   N°   Date   Pays
  Date   N°   Date   Statut   Date   Annuités   Inhibiteurs des phosphodies-  
FR 01 07458   07/06/2001               Abandonné       térases des nucléotides  
    PCT/FR02/01952   07/06/2002       WO 02/098865   12/12/2002        
cycliques, dérivés de           AU 2002317910   07/06/2002       en examen    
07/06/07   benzodiazépines, préparation           CA 2,446,696   07/06/2002    
  Req. Examen   07/06/2007   07/06/07   et utilisations           EP 02 747514.4
  07/06/2002   EP 1 392 663   03/03/2004   LO   17/03/2007   30/06/2007        
    HK 04 106679.1   03/09/2004   HK 1 065 531   25/02/2005       07/06/2010

0087

            IL 159105   07/06/2002       LO   20/04/2007              
IN 1028/MUMNP/2003   07/06/2002       délivré
N°200674     07/06/07             JP 2003-501989   07/06/2002   JP 2005-503356  
03/02/2005   en examen       Titulaire           NZ 529582   07/06/2006      
délivré
N°1528     07/06/2008   NEURO3D           US 10/479,000   07/06/2002  
US 2004-0152888   05/08/2004   LO   23/01/2007               ZA 2004/0057  
07/06/2002   ZA 2004/0057   21/02/2005       07/06/2007

 

22



--------------------------------------------------------------------------------

Reference

  Titre   Dépôt Initial   Extension (PCT)   Phases nationales   Publication de
la demande   Examens – Annuitées Échéances          N°   Date   N°   Date   Pays
  Date   N°   Date   Statut   Date   Annuités   Inhibiteurs des phosphodies-  
FR 02 13607   30/10/2002           FR 2 846 653   07/05/2004   en déliverance  
  31/10/2007   térases des nucléotides cycliques,   US 60/455,874   20/03/2003  
            Expiré       préparation et utilisations       PCT/FR02/03247  
30/10/2003       WO 04/041258   21/05/2004                   AU 2003288352  
30/10/2003       Req. Examen   07/05/2007   30/10/2008

80171

  Titulaires           CA 2,503,716   30/10/2003       Req. Examen   30/10/2008
  30/10/2007   NEURO3D           EP 03 780257   30/10/2003   EP 1 556 055  
27/07/2005   LOs   26/02/2007
14/03/2007   31/10/2007   ULP           HK 05 108879.4   06/10/2005   HK 1079084
  31/03/2006       31/10/2011   CNRS           IL 168042   30/10/2003       en
cours       FORENAP           IN 1310/DELNP/2005   30/10/2003       en cours    
            JP 2005-502123   30/10/2003   JP 2005-509832   23/03/2006   en
examen                 NZ 540167   30/10/2003       Accord final   18/02/2007  
            US 10/533,157   30/10/2003   US 2006-0128695   15/06/2006          
        ZA 2005/5412   30/10/2003       Délivré N°
2005/5412     31/10/2007

 

23



--------------------------------------------------------------------------------

Reference

  Titre   Dépôt Initial   Extension (PCT)   Phases nationales   Publication de
la
demande   Examens – Annuitées Échéances         N°   Date   N°   Date   Pays  
Date   N°   Date   Statut   Date   Annuités   Benzo[1,4]diazepin-2-one  
EP 03 293309.5   23/12/2003           EP 1 548 011   29/06/2005   en examen    
31/12/2007   Derivatives as phosphodiesterase       PCT/IB04/004362   23/12/2004
      WO 05/063723   14/07/2005         PDE2 inhibitors, preparation and        
  AU 2004309173   23/12/2004       Req. Examen   23/12/2009   23/12/2009  
therapeutic use thereof           BR PI0418099-2   23/12/2004       Req. Examen
  23/12/2007   23/12/2007

80215

            CA 2,548,318   23/12/2004       Req. Examen   23/12/2009  
23/12/2007             CN 200480038085.7   23/12/2004       en examen          
      EA 200601212   23/12/2004       en examen       Titulaire           EP 04
8066522.1   23/12/2004   EP 1 697 332   06/09/2006   en examen     31/12/2007  
NEURO3D           N° en attente   23/12/2004       en cours                
IN 2955/DLNP/2006   23/12/2004       en examen                 JP 2006-546406  
23/12/2004       Req. Examen   23/12/2007               NZ 548188   23/12/2004  
                    US 10/582,131   23/12/2004                       ZA
2006/06009   23/12/2004           23/12/2009

 

24



--------------------------------------------------------------------------------

Reference

  Titre   Dépôt Initial   Extension (PCT)   Phases nationales  
Publication de la demande   Examens – Annuitées
Échéances         N°   Date   N°   Date   Pays   Date   N°   Date   Statut  
Date   Annuités   Compounds, preparation and   EP 05 291658.2   03/08/2005      
            31/08/2007   Therapeutic use thereof       PCT/IB06/003295  
02/08/2006           Phases Nat.
30 mois   03/02/2008  

80305

                          Titulaire                         NEURO3D            
         

 

25



--------------------------------------------------------------------------------

Other assets:

Database

The VIA.PDE.db is a structure-activity database containing approximately 2,200
compounds with PDE activity.

Study reports

Volume in drive D is ND1251 pre-clin

Volume Serial Number is 696C-4FA6

Directory of D:\preclinical

 

12/19/2006 07:13 AM –    12/19/2006 07:13 AM –    12/19/2006 07:13 AM –   
1251A01_Assays of dosing solutions 12/19/2006 07:13 AM –    1251A02_Interspecies
comparison (Biotec) 12/19/2006 07:13 AM –    1251A03_Bioanalytical method
12/19/2006 07:13 AM –    1251A04_Plasma levels in rats 12/19/2006 07:13 AM –   
1251A05_Plasma levels in dogs

12/19/2006 07:13 AM –

Plasma

   1251A06_Transfer of validation to rabbit

12/19/2006 07:13 AM –

studies in rats

   1251A07_Plasma samples analysis of segII

12/19/2006 07:13 AM –

studies in rabbits

   1251A08_Plasma samples analysis of segII 12/19/2006 07:13 AM – method in rat
plasma    1251A09_Transfer validation of LCMSMS 12/19/2006 07:13 AM – method in
dog plasma    1251A10_Transfer validation of LCMSMS 12/19/2006 07:13 AM – rats
   1251A11_in vivo ADME_Plasma analysis in 12/19/2006 07:13 AM – dogs   
1251A12_in vivo ADME_Plasma analysis in 12/19/2006 07:13 AM – concentration in
rat plasma_Medi    1251A13_Determination of ND1251 12/19/2006 07:13 AM – rat   
1251A14_Micronucleus_Plasma analysis in 12/19/2006 07:13 AM –   
1251A15_Micronucleus_TK in rat 12/19/2006 07:13 AM –    1251H01_Analytical
method in human plasma 12/19/2006 07:13 AM –    1251H02_Analytical method in
human urine 12/19/2006 07:13 AM – Concentrations_SD1251C01 in man   
1251H03_Determination of ND1251 12/19/2006 07:13 AM –    1251H04_Analytical
LCMSMS method with parent and metabolite in h   

 

26



--------------------------------------------------------------------------------

12/19/2006 07:13 AM – parent and metabolite in h    1251H05_Analytical LCMSMS
method with 12/19/2006 07:13 AM – concentrations in MD study 1251C   
1251H06_Determination of ND1251 12/19/2006 07:13 AM – concentrations in MD study
1251C    1251H07_Determination of ND1251 12/19/2006 07:13 AM –   
1251M01_ADME-tox Profile 12/19/2006 07:13 AM –    1251M02_ADME CYP Panel
12/19/2006 07:13 AM – Comparison (Biopredic)    1251M03_Interspecies 12/19/2006
07:13 AM –    1251M04_CYP inhibition properties 12/19/2006 07:13 AM –   
1251M05_CYP induction properties 12/19/2006 07:13 AM –    1251M06_Identification
of CYP involved 12/19/2006 07:13 AM –    1251M07_in vivo ADME i.v. & p.o. in
rats 12/19/2006 07:13 AM –    1251M08_in vivo ADME i.v. & p.o. in dogs
12/19/2006 07:13 AM –    1251P01_PDEs inhibition assays 12/19/2006 07:13 AM –   
1251P02_Carrageenan Edema Test 12/19/2006 07:13 AM –    1251P03_In vivo
pharmacology 12/19/2006 07:13 AM – molecule ND1251    1251P04_Immunosuppressive
activity of the 12/19/2006 07:13 AM –    1251P05_In vitro pharmacology
12/19/2006 07:13 AM – Central    1251P06_IC50 Determination on NK1 and BZD
12/19/2006 07:13 AM –    1251P07_plasma binding protein test 12/19/2006 07:13 AM
–    1251P08_Acute withdrawal Test in rats 12/19/2006 07:13 AM –    1251P09_LPS
in rat paw 12/19/2006 07:13 AM – admin in mice and rats    1251P10_Swim Test
after single and acute 12/19/2006 07:13 AM –    1251P11_withdrawal effects of
ND1251 12/19/2006 07:13 AM – neurite outgrowth    1251P12_Effect of ND1251 on
hippocampal 12/19/2006 07:13 AM –    1251P13_PDE-7 to -11 inhibition assays
12/19/2006 07:13 AM –    1251S01_Emesis test in the ferret 12/19/2006 07:13 AM –
   1251S02 Canal K+ (HERG) 12/19/2006 07:13 AM –    1251S03_Irwin test
12/19/2006 07:13 AM –    1251S04_Rotarod test in rats 12/19/2006 07:13 AM –   
1251S05_Activity meter 12/19/2006 07:13 AM –    1257S06_Plethysmography in rats
12/19/2006 07:13 AM –    1251S07_Purkinje Fibers Test 12/19/2006 07:13 AM –   
1251S08_Hemodynamic study 12/19/2006 07:13 AM –    1251S09_Telemetry 12/19/2006
07:13 AM –    1251S10_IC50 determination on Herg Channel 12/19/2006 07:13 AM –
   1251T01_AMES test 12/19/2006 07:13 AM –    1251T02_Genotox chromosome
aberration 12/19/2006 07:13 AM –    1251T03_Acute tox in mice 12/19/2006 07:13
AM –    1251T04_Acute tox in rats

 

27



--------------------------------------------------------------------------------

12/19/2006 07:13 AM –    1251T05_DRF in rats 12/19/2006 07:13 AM –    1251T06_6w
tox in Rats 12/19/2006 07:13 AM –    1251T07_MTD study in dogs 12/19/2006 07:13
AM –    1251T08 6Wtox in Dogs 12/19/2006 07:13 AM – pregnant rabbits   
1251T09_Escalating RDF study in non- 12/19/2006 07:13 AM – embryo fetal
development    1251T10_Preliminary study for effects on 12/19/2006 07:13 AM –
embryo fetal development    1251T11_Preliminary study for effects on 12/19/2006
07:13 AM –    1251T12_Principal segt II study in rats 12/19/2006 07:13 AM –   
1251T13_Principal study in rabbits (SegII) 12/19/2006 07:13 AM –    1251T14_in
vivo micronucleus in rats

Volume in drive D is various PDEinhib

Volume Serial Number is 69DB-F8FC

Directory of D:\preclinical

 

12/19/2006 07:51 AM –    BBBpassage 12/19/2006 07:51 AM –    ND 2698 12/19/2006
07:51 AM –    ND 2945 12/19/2006 07:51 AM –    ND1704 12/19/2006 07:51 AM –   
ND2112 12/19/2006 07:51 AM –    ND2700 12/19/2006 07:51 AM –    ND2791
12/19/2006 07:51 AM –    ND3310 12/19/2006 07:51 AM –    ND3661 12/19/2006 07:51
AM –    Single Reports’ various cpds 12/19/2006 07:51 AM –    TNFalphaIC50s
12/19/2006 07:51 AM –    Updated Overview tables

Volume in drive D is ND1251 clinical

Volume Serial Number is DC2B-E8F8

Directory of D:\

 

12/19/2006 07:29 AM –    IB 12/19/2006 07:29 AM –    clinical

 

28



--------------------------------------------------------------------------------

Volume in drive D is ND7001 preclin

Volume Serial Number is D683-98F1

Directory of D:\ND7001\IB, IMPD,

 

12/21/2006 05:32 AM –    12/21/2006 05:32 AM –    12/21/2006 05:32 AM –    IB
Edition 1 12/21/2006 05:32 AM –    IB Edition 2 12/21/2006 05:32 AM –    IMPD

Volume in drive D is ND7001 preclin

Volume Serial Number is D683-98F1

Directory of D:\ND7001\7001preclinical

 

12/21/2006 05:32 AM –    12/21/2006 05:32 AM –    12/21/2006 05:32 AM –   
ND7001 safety 12/21/2006 05:32 AM –    ND7001 analytics 12/21/2006 05:32 AM –   
ND7001 metaboliskm 12/21/2006 05:32 AM –    ND7001 pharmacology 12/21/2006 05:32
AM –    ND7001 toxicology

 

29



--------------------------------------------------------------------------------

Laboratory Notebooks

 

LN code    Project    Unit    Order 2000/38    PDE    Chemistry    1 2001/02   
PDE    Chemistry    1 2001/04    PDE    Chemistry    2 2001/08    PDE   
Chemistry    1 2001/08    PDE    Chemistry    2 2001/12    PDE    Chemistry    1
2001/12    PDE    Chemistry    3 2001/20    PDE    Chemistry    1 2001/20    PDE
   Chemistry    4 2001/71    PDE    Chemistry    1 2002/33    PDE    Chemistry
   1 2002/34    PDE    Chemistry    5 2002/40    PDE    Chemistry    1 2002/46
   PDE    Chemistry    2 2002/51    PDE    Chemistry    6 2003/03    PDE   
Chemistry    1 2003/06    PDE    Chemistry    2 2003/09    PDE    Chemistry    3
2003/16    PDE    Chemistry    7 2003/17    PDE    Chemistry    3 2003/19    PDE
   Chemistry    2 2003/20    PDE    Chemistry    1 2003/24    PDE    Chemistry
   4 4    PDE    Chemistry    6    PDE    Chemistry    8    PDE    Chemistry   
11    PDE    Chemistry    14    PDE    Chemistry    16    PDE    Chemistry    19
   PDE    Chemistry    23    PDE    Chemistry    24    PDE    Chemistry    26   
PDE    Chemistry    46    PDE    Chemistry    48    PDE    Chemistry    52   
PDE    Biology    53    PDE    Biology    56    PDE    Biology    57    PDE   
Chemistry    62    PDE    Chemistry    63    PDE    Chemistry    72    PDE   
Biology    73    PDE    Biology    74    PDE    Chemistry    75    PDE   
Chemistry    80    PDE    Chemistry    81    PDE    Chemistry    86    PDE   
Biology    87    PDE    Biology    88    PDE    Chemistry    91    PDE   
Chemistry    93    PDE    Chemistry    96    PDE    Biology   

 

30



--------------------------------------------------------------------------------

EXHIBIT A

Bill of Sale

For good and valuable consideration, the receipt, adequacy and legal sufficiency
of which are hereby acknowledged, and as contemplated by Section 3.2(b) of that
certain Patent Rights and Related Assets Purchase Agreement (the “Purchase
Agreement”), dated as of January             , 2007, by and between VIA
Pharmaceuticals, Inc., a Delaware corporation having an address of 750 Battery
St., Suite 330, San Francisco, California 94111 (the “Buyer”), and NEURO3D,
S.A., a French corporation having an address of 130 rue de la Mer Rouge,
F-68200, Mulhouse, France (the “Seller”), Seller hereby sells, transfers,
assigns, conveys, grants and delivers to Buyer, effective as of 10:00 a.m. (New
York time) on the date hereof, all of Seller’s right, title and interest in and
to all of the patent rights and related assets described on Schedule A hereto
(the “Transferred Assets”).

Seller covenants and agrees that it will hereafter take all steps reasonably
necessary to establish the record of Buyer’s title to the Transferred Assets
and, at the request of Buyer, to execute and deliver further instruments of
transfer and assignment and take such other action as Buyer may reasonably
request to more effectively transfer and assign to and vest in Buyer each of the
Transferred Assets.

Without limiting the foregoing, Seller hereby constitutes and appoints Buyer the
true and lawful agent and attorney in fact of Seller, with full power of
substitution and resubstitution, in whole or in part, in the name and stead of
Seller but on behalf of and for the benefit of Buyer and its successors and
assigns, from time to time: (a) to demand, receive and collect any and all of
the Transferred Assets and to give receipts and releases for and with respect to
the same, or any part thereof; (b) to institute and prosecute, in the name of
Seller or otherwise, any and all proceedings at law, in equity or otherwise,
that Buyer or its successors and assigns may deem proper in order to collect or
reduce to possession any of the Transferred Assets and in order to collect or
enforce any claim or right of any kind hereby assigned or transferred, or
intended so to be, and (c) to do all things legally permissible, required or
reasonably deemed by Buyer to be required to recover and collect the Transferred
Assets and to use Seller’s name in such manner as Buyer may reasonably deem
necessary for the collection and recovery of same, Seller hereby acknowledging
that the foregoing powers are coupled with an interest and are and shall be
irrevocable by Seller.

The terms of the Purchase Agreement are incorporated herein by this reference.
In the event of any conflict or inconsistency between the terms of the Purchase
Agreement and the terms hereof, the terms of the Purchase Agreement shall
govern.

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of January
            , 2007.

 

NEURO3D, S.A. By:       Name:     Title:  

 

32



--------------------------------------------------------------------------------

SCHEDULE A

TRANSFERRED ASSETS

See Patent Rights and related asset purchase agreement, Annex 1 which is
incorporated herein by reference.

 

33